CPLR *915article 78 proceeding transferred to this Court by an order of Supreme Court, Monroe County (Galloway, J.), entered November 22, 2002, seeking to annul a determination of respondent after a hearing.
It is hereby ordered that the determination be and the same hereby is modified on the law and in the exercise of discretion by granting the petition in part and reducing the penalty to suspension without pay and benefits for two years, retroactive to March 13, 2002, and as modified the determination is confirmed without costs.
Same memorandum as in Matter of Scahill v Greece Cent. School Dist. (1 AD3d 909 [2003]).
All concur except Pigott, Jr., P.J., and Hurlbutt, J., who dissent in part and vote to confirm in the same dissenting memorandum as in Matter of Scahill v Greece Cent. School Dist. (1 AD3d 909, 911 [2003]). Present—Pigott, Jr., P.J., Pine, Hurlbutt, Kehoe and Hayes, JJ.